749 N.W.2d 742 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Joseph Allen TRAPP, Defendant-Appellant.
Docket No. 136056. COA No. 282662.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the application for leave to appeal the January 23, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of the issue whether the Berrien Circuit Court, before ordering reimbursement of attorney fees of court-appointed counsel pursuant to MCL 769.1k(1)(b)(iii) (effective January 1, 2006), was required to comply with the procedural safeguards set forth in People v. Dunbar, 264 Mich.App. 240, 251-256, 690 N.W.2d 476 (2004), and in particular the requirement that it consider the defendant's current and future financial circumstances and ability to repay the fees. We DIRECT the Court of Appeals to issue a decision on the appeal by October 11, 2008. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We retain jurisdiction.